Citation Nr: 0941361	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision (sent in 
September 2005) of the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the Veteran and his sister testified before 
the undersigned Veterans' Law Judge sitting at the VA's 
Central Office in the District of Columbia.  A copy of the 
transcript is in the record and has been reviewed.

Herein, the Board reopens the service connection claim for an 
acquired psychiatric disability, to include PTSD.  The 
reopened claim and the increased rating claim for headaches 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The March 2005 rating decision also addressed the issues of 
entitlement to service connection for malignant neoplasm of 
the skin, diabetes mellitus, type II, residuals of excision 
of a lipoma/nodule in the right chest wall, actinic 
keratosis, peripheral neuropathy of the upper and lower 
extremities, benign hypertrophy of the prostate, central 
nervous system disability, muscle spasms, wandering leg 
syndrome, as well as new and material evidence claims for a 
liver disability and seborrheic dermatitis.  Although the 
Veteran expressed disagreement with the denial of such 
claims, he did not perfect an appeal as to such issues and 
they are not before the Board.  See 38 C.F.R. § 20.200 (2008) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).  
FINDINGS OF FACT

1.  In July 1994, the RO denied the Veteran's service 
connection claim for an acquired psychiatric disability, to 
include PTSD; the Veteran did not appeal that determination 
within one year of being notified.

2.  In February 2001, the RO declined to reopen the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD; the Veteran did not 
appeal that determination within one year of being notified.

3.  The Veteran sought to reopen his service connection claim 
for an acquired psychiatric disability, to include PTSD, in 
September 2004.

4.  Evidence received since the February 2001 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for an acquired psychiatric disability, to 
include PTSD.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision declining to reopen the 
Veteran's service connection claim for an acquired 
psychiatric disability, to include PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the February 2001 rating decision 
that declined to reopen the service connection claim for an 
acquired psychiatric disability, to include PTSD, is new and 
material, and the Veteran's service connection claim for 
pertinent disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for an acquired 
psychiatric disability, the Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim for an acquired psychiatric disability, to 
include PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a Notice of 
Disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2009).

By way of procedural history, the Veteran's service 
connection claim for an acquired psychiatric disability, to 
include PTSD, was initially denied by a July 1994 rating 
decision.  The Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Thereafter, in November 2000, the Veteran sought to reopen 
his service connection claim, and the RO, in February 2001, 
determined that new and material evidence had not been 
received to reopen the service connection claim for an 
acquired psychiatric disability, to include PTSD.  The 
Veteran did not file a timely appeal following appropriate 
notice, and that decision also became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

Thereafter, the Veteran again sought to reopen his service 
connection claim for an acquired psychiatric disability in 
September 2004.  Thus, based on the procedural history noted 
above, the last final denial was issued in February 2001.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

In this case, "new" evidence is defined as existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence of record when the February 2001 rating decision was 
adjudicated included service treatment records, VA medical 
evidence, and private medial evidence.  The RO noted that 
service treatment records were negative for chronic 
psychoneurosis, and that the Veteran received a discharge 
under honorable conditions on account of a "severe character 
and behavior disorder."  Also, the post-service medical 
evidence showed treatment for a psychiatric disability.  The 
RO denied the claim noting that the medical evidence shows 
that the Veteran's depression was due to a non service-
connected back disability, as opposed to his active military 
service.  The Board also notes that a personality disorder 
diagnosed in service is not a "disease or injury" within the 
meaning of applicable VA statutes and regulations.  38 C.F.R. 
§ 3.303(c).

Evidence received after the February 2001 rating decision was 
adjudicated includes additional VA medical evidence, the 
Veteran's contentions, and a hearing transcript.  
Significantly, the Veteran asserts that that he has a 
psychiatric disability, to include PTSD, as a result of being 
exposed to herbicides while defoliating areas around Keesler 
Air Force Base (AFB) and the VA hospital grounds in November 
1969.  The Veteran's sister also testified that the Veteran 
seemed clinically depressed, as opposed to suffering from a 
personality disorder, after he was discharged from service.  
At that time, the Veteran's sister was training to become a 
nurse and is now a registered nurse.  Presuming the above 
testimony from the Veteran and his sister credible for the 
purpose of reopening the claim, this newly received argument 
is material to the claim.  

Because the above-noted evidence received since the February 
2001 rating decision is both new and material, the previously 
denied service connection claim for an acquired psychiatric 
disability is reopened and consideration may be given to the 
entire evidence of record without regard to any prior denial.  
However, as will be discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is reopened; to that extent, the 
appeal is granted.





REMAND

Although the additionally submitted medical evidence is 
sufficient to reopen the Veteran's service connection claim 
for an acquired psychiatric disability, additional 
development is required before the Board can adjudicate this 
claim on the merits.  
With regard to the Veteran's service connection claim for a 
psychiatric disability, the Veteran asserts that in November 
1969, he was exposed to herbicides while on a 2-week detail 
at the Keesler AFB after Hurricane Camille.  He states that 
while on this detail, he was ordered to defoliate generator 
sites around the base and on VA hospital grounds.  
Significantly, there is no indication that any research has 
been conducted to ascertain whether the Veteran was in fact 
exposed to herbicides at Keesler AFB.  This information is 
necessary to analyze the service connection claim for an 
acquired psychiatric disability, to include PTSD.

The Veteran also testified that he received psychiatric 
treatment from the Pensacola Vet Center in the 1980's.  These 
records should be requested as there is no indication that 
they were ever requested and they are not of record.  

The Veteran is also seeking an initial compensable evaluation 
for his service- connected headache disability.  He testified 
that his headaches have increased in severity, noting that he 
has "debilitating" headaches.  The Board finds that a 
contemporaneous VA examination is needed in order to assess 
the current severity of the Veteran's headaches; review of 
the record shows that he has not undergone a VA examination 
to assess the current severity of his headaches.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request and associate 
with the claims folder any treatment 
records beginning in the 1980's 

from the Vet Center in Pensacola, 
Florida.  

2.  The RO should contact the NPRC, the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or any other 
official channel as necessary, in an 
attempt to verify whether the Veteran was 
exposed to herbicides while on a 2-week 
detail in November 1969 after Hurricane 
Camille at Keesler AFB and the VA 
hospital grounds; he was attached to the 
3380 Civil Engineers Group.  Provide 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

3.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disabilities 
currently shown.  The examiner should 
review the entire claims folder.  A copy 
of this remand must be provided to the 
examiner prior to the examination.

The examiner should indicate all acquired 
psychiatric disabilities currently shown.  

For any currently diagnosed psychiatric 
disability, other than PTSD, the examiner 
should opine whether there is a 50 
percent probability or greater that such 
disability is related to service.  Any 
opinion should be reconciled with the 
service treatment records; the Veteran's 
service discharge due to a severe 
character and behavior disorder; the 
post-service psychiatric medical 
evidence, to include VA treatment 
records, any newly received records from 
the Pensacola Vet Center, and an April 
2000 statement from J.K.C., Ph.D., a VA 
Clinical Psychologist; and any verified 
exposure to herbicides.

If the RO has determined that the record 
establishes the existence of a stressor 
(exposure to herbicides at Keesler AFB), 
and a current diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the alleged stressor found to 
be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  In addition, schedule the Veteran for 
a VA neurological examination to assess 
the current nature and severity of his 
headaches.  Any indicated studies should 
be performed and the examination report.

The examiner should obtain from the 
Veteran his detailed clinical history.  
All pertinent headache pathology found on 
examination should be noted in the report 
of the evaluation. 

The examiner should specify whether the 
appellant's service-connected headaches 
include characteristic prostrating 
attacks, if so, their frequency.  A 
complete rationale should accompany all 
opinions provided.

5.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
an acquired psychiatric disability, to 
include PTSD, and an initial compensable 
evaluation for headaches.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


